Title: To George Washington from William Smith, 10 November 1757
From: Smith, William
To: Washington, George

 

Sr
Philada 10th Novr 1757

You’ll perceive your name in the list of those who ’tis hoped will encourage the enclosed Magazine, & I hope you’ll forgive the Liberty we have taken as you are placed in good Company & in a good design. Tis a work which may be rendered of very general Service to all the Colonies. We shall be under particular Obligations for every Subscriber you can procure, to give the work a general Run. I have not been unmindful of the Papers you sent relating to the French Memorial, & you would have seen proper use made ⟨of⟩ them before now, if they had not been designed to be inte⟨mutilated⟩ in the general History of the present war, which you find promised in the Magazine. I shall therefore, be greatly obliged to you for every Light you can throw upon that Subject, relating to the Representations made by the Ohio Company, the first Steps taken by your Government with the French & Indians from 1749 to 1753, & from thence to the Defeat of General Braddock. A⟨s⟩ you acted a principal part in all these Affairs, and as it is our design to do the utmost Justice to all concerned, & especially those Patriots & brave men born in America, who have distinguished themselves in the present war, I must rely on your Assistance, so far as comes within your knowledge. I doubt not you have Journals of every Thing, & you may depend the most prudent Use shall be made of them. To you in particular we shall do all Justice, without suffering our Friendship to influence us farther than the world shall confess your just merits require: As this history is to be a full one & will probably be long preserved, I flatter myself that your Regard for your Country & Desire to have its Interests understood will excuse this trouble & induce you to send me as soon as possible what I have requested. If we del⟨ay⟩ long, the Thing may ⟨fa⟩ll into other hands, less inclined to a disinterested Execution of it. I have already had many materi⟨als from⟩ the northern Gov⟨ernments.⟩ Send the Subscriber’s names for the Magazine to me, but do not mention my name to any Body. I am wi⟨th much Es⟩teem Your obed. ⟨Servt⟩

W. Smith

